
	
		I
		112th CONGRESS
		1st Session
		H. R. 1619
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Kildee (for
			 himself, Mr. Kissell,
			 Mr. Jackson of Illinois, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend chapter 89 of title 40, United States Code, to
		  require commemorative works in the District of Columbia and its environs to be
		  constructed of materials that are grown, produced, or manufactured in the
		  United States.
	
	
		1.Short titleThis Act may be cited as the
			 Monuments Assembled and Domestically
			 Engineered Act or the MADE Act.
		2.Requirement for use of
			 American materials in construction of certain commemorative works
			(a)Requirement
				(1)Decision
			 criteriaSection 8905(b) of title 40, United States Code, is
			 amended by adding at the end the following new paragraph:
					
						(8)American
				materialsA commemorative
				work shall be constructed using material—
							(A)that, in the case
				of unmanufactured material, is mined or produced in the United States;
				and
							(B)that, in the case
				of manufactured material, is manufactured in the United States substantially
				all from articles, materials, or supplies mined, produced, or manufactured, as
				the case may be, in the United
				States.
							.
				(2)Criteria for
			 issuance of construction permitSection 8906(3) of such title is
			 amended by inserting before the semicolon the following: , and such
			 contract documents demonstrate that the material to be used in the construction
			 of the commemorative work complies with the criteria described in section
			 8905(b)(8) of this title, as determined in accordance with regulations
			 implementing chapter 83 of title 41, United States Code (popularly referred to
			 as the Buy American Act).
				(b)Effective
			 DateThe amendments made by subsection (a) shall apply to
			 commemorative works for which construction permits are issued under section
			 8906 of title 40, United States Code, on or after the date of the enactment of
			 this Act.
			
